Matter of Chachkin (2019 NY Slip Op 06566)





Matter of Chachkin


2019 NY Slip Op 06566


Decided on September 12, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 12, 2019

PM-134-19

[*1]In the Matter of Norman J. Chachkin, an Attorney. (Attorney Registration No. 2384691)

Calendar Date: September 9, 2019

Before: Egan Jr., J.P., Lynch, Clark, Devine and Pritzker, JJ.


Norman J. Chachkin, New Paltz, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Norman J. Chachkin was admitted to practice by this Court in 1974 and lists a business address in Ulster County with the Office of Court Administration. Chachkin has applied to this Court, by affidavit sworn to May 29, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Chachkin omitted certain material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's opposition, Chachkin has submitted supplemental correspondence, filed September 6, 2019. Upon our review of the entirety of Chachkin's submissions, and having determined that Chachkin is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.

Egan Jr., J.P., Lynch, Clark, Devine and Pritzker, JJ., concur.



ORDERED that Norman J. Chachkin's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further

ORDERED that Norman J. Chachkin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further

ORDERED that Norman J. Chachkin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Chachkin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further


ORDERED that Norman J. Chachkin shall, within 30 days of
the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.